Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-21-2008

USA v. Yusuf
Precedential or Non-Precedential: Precedential

Docket No. 07-3308




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"USA v. Yusuf " (2008). 2008 Decisions. Paper 754.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/754


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                    PRECEDENTIAL

        UNITED STATES COURT OF APPEALS
             FOR THE THIRD CIRCUIT


                      No. 07-3308


        UNITED STATES OF AMERICA;
     GOVERNMENT OF THE VIRGIN ISLANDS,

                                          Appellants

                                v.

FATHI YUSUF MOHAMMED YUSUF a/ka FATHI YUSUF;
WALEED MOHAMMED HAMED a/k/a WALLY HAMED;
 WAHEED MOHAMMED HAMED a/k/a WILLIE YUSUF;
      MAHER FATHI YUSUF a/k/a MIKE YUSUF;
   ISAM MOHAMAD YOUSUF a/k/a SAM YOUSEF;
    UNITED CORPORATION, d/b/a PLAZA EXTRA;
             NEJEH FATHI YUSUF




  On Appeal from the District Court of the Virgin Islands
                 (Division of St. Croix)
                    No. 05-cr-00015
        District Judge: Hon. Raymond L. Finch




               Argued December 11, 2007


 Before: SMITH, NYGAARD and ROTH, Circuit Judges

              (Opinion filed June 17, 2008)
ROTH, Circuit Judge:


                           ORDER AMENDING OPINION

      IT IS ORDERED that the published Opinion in the above case, filed on June 17,

2008, be amended as follows:

      On page 18, delete the following sentence:

                 Accordingly, we recognize that the Supreme Court’s holding in
      Santos overrules this Court’s decision I United States v. Grasso, which was
      relied upon by the District Court. Grasso, 381 F.3d 160, 169 (3d Cir. 2004)
      (holding that “proceeds,’ as that term is used in the money laundering statue,
      means gross receipts [from illegal activity] rather that profits”).

       and, at the end of the now-shortened paragraph, insert a new footnote 12,
following existing footnote 11, as follows:

                   In Santos, a four-Justice plurality concluded that, in applying the
      rule of lenity, the word “proceeds” in the money laundering statute means
      profits and not, as the government had argued, gross receipts. 128 S. Ct. at
      2023-25 (plurality opinion). Justice Stevens, the tie-breaker, took the view in
      his concurring opinion that, depending on the import of legislative history,
      proceeds may mean profits as applied to some specified unlawful activities and
      gross receipts as applied to others. 128 S. Ct. at 2031-32 (Stevens, J.,
      concurring); see id. at 2030 (stating that “Justice STEVENS expresses the
      view that the rule of lenity applies to this case because there is no legislative
      history reflecting any legislator's belief about how the money-laundering
      statute should apply to lottery operators”) (citing id. at 2032-33). As the
      plurality recognized, “[s]ince his vote is necessary to our judgement, and since
      his opinion rests upon the narrower ground, the Court’s holding is limited... ,”
      to the holding “... that ‘proceeds’ means ‘profits’ when there is no legislative
      history to the contrary.” 128 S. Ct. at 2031 (citing Marks v. United States, 430
U.S. 188, 193 (1977)).
              In view of the above discussion, we believe that Santos overrules this
      Court's decision in United States v. Grasso, which was relied upon by the
      District Court in the instant case. Grasso, 381 F.3d 160, 169 (3d Cir.2004)
      (holding that “ ‘proceeds,’ as that term is used in the money laundering statute,

                                             2
       means gross receipts [from illegal activity] rather than profits”).

       As this amendment does not change the original disposition by the panel, the date of
the original judgment date will not be altered.

                                                  By the Court,




                                                         /s/ Jane R. Roth
                                                              Circuit Judge




Dated: July 21, 2008




                                              3